Citation Nr: 1023722	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case was issued in March 2007, and a 
substantive appeal was received in May 2007.

The issues of entitlement to service connection for hearing 
loss and for tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1975 rating decision denied entitlement to service 
connection for hearing loss; the appellant was notified of 
his appellate rights but did not appeal the decision.

2.  In April 2005, the appellant requested that his claim of 
entitlement to service connection for hearing loss be 
reopened.

3.  Certain evidence received since the May 1975 rating 
decision is not cumulative of the evidence of record 
considered at the time of the May 1975 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for hearing loss, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 1975 rating decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the May 1975 rating decision is 
new and material in connection with the petition to reopen 
the claim of entitlement to service connection for hearing 
loss, and the Veteran's claim of entitlement to service 
connection for hearing loss has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a May 1975 decision, the RO denied the Veteran's claim of 
entitlement to service connection for hearing loss.  In 
arriving at this decision, the RO reviewed the in-service and 
post-service medical records to find that the Veteran did not 
have a current diagnosis of hearing loss disability (or 
'deafness,' as the RO decision described the issue at that 
time).  The Veteran was informed of his appellate rights in 
connection with this May 1975 denial when the decision was 
mailed to him in June 1975.  He did not appeal the decision.  
The May 1975 rating decision therefore became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2009).

Claims which are the subject of prior final determinations 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

In April 2005, the appellant submitted a request to reopen 
the claim of entitlement to service connection for hearing 
loss.  In an August 2005 rating decision, the RO reopened the 
claim and denied it on the merits.  The March 2007 statement 
of the case again characterizes the claim as reopened but 
denied on the merits.  In any event, the Board is not bound 
by the RO determination and must nevertheless consider 
whether new and material evidence has been received to reopen 
the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The June 1975 RO rating decision is the 
most recent final disallowance of the claim involving 
entitlement to service connection for hearing loss.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id. As 
the appellant filed the request to reopen in 2005, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denial 
included service treatment records and a post-service VA 
examination report showing that the Veteran did not have a 
current diagnosis of any chronic hearing loss disability at 
that time.  Evidence added to the record since the prior 
final denial includes a May 2005 VA audiology examination 
report with a current diagnosis of bilateral hearing loss 
based upon audiometric data meeting the criteria to be 
considered disabling for VA compensation purposes.

At the time of the prior final denial, there was no evidence 
of a current diagnosis of hearing loss disability.  The new 
evidence speaks directly to the unestablished factual 
contention that the Veteran has current chronic hearing loss 
disability.  For the reasons stated above, the Board finds 
that the new evidence must be considered to have presented 
new and material evidence to the claim of entitlement to 
service connection for hearing loss.

Thus, the newly submitted evidence in this case features 
evidence reasonably indicating that the Veteran now has a 
diagnosed hearing loss disability.  The record previously 
contained no competent evidence of such a diagnosis; the 
absence of evidence indicating such a diagnosis was an 
essential basis for the prior final denial of the claim of 
service connection.  The Board views the new evidence as new 
and material to the Veteran's claim as it includes new 
information relating to an unestablished fact in a manner 
reasonably supportive of the claim.  The claim has therefore 
been reopened.  After further development, the underlying 
merits of the claim will be considered.  There is no need to 
undertake any review of compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations at 
this time since it is anticipated that any deficiencies with 
regard to VCAA notice or the duty to assist the Veteran will 
be addressed and remedied while on remand to the RO.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
hearing loss.  To this extent, the appeal is granted, subject 
to the following remand section of this decision.




REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made.  The recent VA examination report of 
record was prepared without the benefit of review of the 
claims file and, thus, does not address pertinent information 
such as the Veteran's upward shift in audiometric thresholds 
during service and his significant in-service eardrum 
infection.

Service treatment records reveal that the Veteran's hearing 
was evaluated to be clinically normal at his service 
induction examination in July 1968; this examination report 
includes audiometric testing results.  Significantly, the 
Veteran's July 1971 separation examination report shows that 
the Veteran's auditory thresholds experienced an upward shift 
(decreased hearing acuity) at every tested frequency in both 
ears.  However, the service treatment records do not show 
that the decreased hearing acuity met the criteria to be 
considered disabling for VA compensation purposes.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In the present case the Board believes it important to note 
the following guidance furnished by the United States Court 
of Appeals for Veterans Claims (Court).  The laws and 
regulations do not require in service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....  For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for 'disability' under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the service treatment records suggest that the 
Veteran's hearing was normal at entrance to service and 
decreased in acuity in each tested frequency in both ears 
during three years of military service, although not meeting 
the VA criteria for disabling hearing loss at separation.  
The Board finds that this apparent decrease in hearing acuity 
is potentially significant and should be addressed in any 
etiology opinion which might be adequate to permit informed 
appellate review of this matter.

Additionally, the Board notes that the service treatment 
records show that the Veteran had a significant left ear 
infection, also described as a left eardrum infection, 
documented in August 1970.  The Veteran experienced 
unilateral hearing loss and moderate pain; treating 
physicians believed that the Veteran seemed to have a 
perforated eardrum at that time.  The Board believes that 
this significant disease and/or injury to the Veteran's left 
ear must be considered potentially significant to his current 
claims of entitlement to service connection for hearing loss 
and tinnitus.

The Board notes that there is a May 2005 VA examination 
report of record addressing this claim.  The May 2005 VA 
examiner stated a conclusion that "[t]he veteran's hearing 
loss and tinnitus is not related to military noise exposure.  
His tinnitus started approximately in 2003 and he had normal 
hearing when he left the military.  I believe that his 
hearing loss resulted from his civilian occupation and not 
the military."  

The Board observes that the opinion only directly 
contemplates in-service noise exposure and the expressed 
rationale essentially relies upon finding that the Veteran 
had audiometric results within normal limits at service 
separation.  (This information was presented to the examiner 
in the RO's examination request, but the claims file was 
reportedly not furnished.)  In light of the applicable law 
discussed above and the strong suggestion of decreased 
hearing acuity during service, the Board believes that the 
rationale in the May 2005 VA examination report is inadequate 
to support an informed appellate review at this time.  The 
examiner does not directly discuss the documented decrease in 
hearing acuity during service.  Moreover, the examiner does 
not discuss the documented in-service infection of the 
Veteran's left ear.

The Board also observes, as contended by the Veteran's 
representative in a June 2010 brief, the VA examination 
report does not indicate that the claims file was reviewed 
and does not clearly cite any pertinent evidence from the 
claims file.  In fact, careful review of the RO's examination 
request paperwork confirms that the claims file was not sent 
to the examiner for review in connection with this 
examination.

In summary, the Board believes that additional development is 
required in the form of a new VA medical opinion clearly 
addressing the significant medical questions in this case 
with an adequately informed analysis.  Due to the often 
interrelated nature of hearing loss and tinnitus pathologies 
of the ears, the Board believes that both issues must be 
remanded together as factual development with regard to one 
claim would foreseeably impact the adjudication of the other.



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the etiology of 
his current hearing loss and tinnitus.  If 
the Veteran fails to report for the new 
examination, the Veteran's claim file 
should nevertheless be forwarded to an 
appropriate specialist for review and an 
opinion.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.

The examiner should specifically address 
and discuss the Veteran's service 
treatment records, including the apparent 
decrease in hearing acuity evidenced by 
the July 1971 audiological examination 
results, which appear to indicate that the 
Veteran's hearing acuity was diminished at 
every frequency tested, bilaterally, in 
comparison to the audiological examination 
results from service entrance in July 
1968.  The examiner should also address 
the service treatment records showing a 
left eardrum infection, with possible 
perforation, documented in August 1970.  

The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's current hearing loss and his 
tinnitus are causally related to the 
Veteran's service, specifically to his in-
service noise exposure and his in-service 
left eardrum infection (with possible 
perforation).

A rationale should be presented for all 
opinions expressed, including with 
discussion of all pertinent in-service and 
post-service noise exposure and pertinent 
records.

2.  The RO/AMC should then review the 
expanded record and determine if service 
connection for bilateral hearing loss and 
tinnitus may be granted.  If not, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


